616 F.2d 255
BEAIRD-POULAN, INC., Plaintiff-Appellant Cross-Appellee,v.DEPARTMENT OF HIGHWAYS, STATE OF LOUISIANA,Defendant-Appellee Cross-Appellant,Neil Edward Goldschmidt, Secretary of Transportation,Defendant-Appellee.BEAIRD-POULAN, INC., Plaintiff-Appellee,v.DEPARTMENT OF HIGHWAYS, STATE OF LOUISIANA, Defendant-Appellant.
Nos. 78-1242, 78-2904.
United States Court of Appeals, Fifth Circuit.
April 30, 1980.

Appeals from the United States District Court for the Western District of Louisiana; Ben C. Dawkins, Judge.


1
Thomas J. Wyatt, Shreveport, La., for Beaird-Poulan, Inc.


2
Maryann Walsh, Edward J. Shawaker, Atty., James W. Moorman, Asst. Atty. Gen., Peter M. Shane, Lands Div., U. S. Dept. of Justice, Washington, D. C., for B. Adams.


3
William W. Irwin, Jr., Baton Rouge, La., for Dept. of Highways, State of La.


4
Preston Pulliam, Atty., Legal Div., Dept. of Transp., State of Okl., Oklahoma City, Okl., for State of Oklahoma, etc., amicus curiae.


5
Before COLEMAN, Chief Judge, REAVLEY and ANDERSON, Circuit Judges.

PER CURIAM:

6
We affirm on the basis of the district court's opinion, 441 F.Supp. 866, which is adopted as the opinion of this Court.